Name: Commission Implementing Regulation (EU) NoÃ 650/2014 of 4Ã June 2014 laying down implementing technical standards with regard to the format, structure, contents list and annual publication date of the information to be disclosed by competent authorities in accordance with Directive 2013/36/EU of the European Parliament and of the Council Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: documentation;  financial institutions and credit;  marketing;  technology and technical regulations;  trade policy;  budget
 Date Published: nan

 25.6.2014 EN Official Journal of the European Union L 185/1 COMMISSION IMPLEMENTING REGULATION (EU) No 650/2014 of 4 June 2014 laying down implementing technical standards with regard to the format, structure, contents list and annual publication date of the information to be disclosed by competent authorities in accordance with Directive 2013/36/EU of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2013/36/EU of 26 June 2013 of the European Parliament and of the Council on access to the activity of credit institutions and the prudential supervision of credit institutions and investment firms amending Directive 2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC (1), and in particular Article 143(3) thereof, Whereas: (1) Directive 2013/36/EU requires competent authorities to disclose certain information in order for the internal banking market to operate with increasing effectiveness and for citizens of the Union to have adequate levels of transparency. The information disclosed should be sufficient to enable a meaningful comparison of the approaches adopted by the competent authorities of the different Member States. (2) In order to further facilitate this assessment, information from all competent authorities should be published in a common format, updated regularly and made accessible at a single electronic location. While the supervisory disclosure requirements in Title VIII of Directive 2013/36/EU extend across the field of prudential regulation, as a first step these technical standards focus on the supervisory responsibilities which stem from that Directive and from Regulation (EU) No 575/2013 of the European Parliament and of the Council (2). (3) This Regulation is based on the draft implementing technical standards submitted by the European Banking Authority (EBA) to the Commission. (4) The EBA has conducted open public consultations on the draft implementing technical standards on which this Regulation is based, analysed the potential related costs and benefits, and requested the opinion of the Banking Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1093/2010 of the European Parliament and of the Council (3). HAS ADOPTED THIS REGULATION: Article 1 Laws, regulations, administrative rules and general guidance Competent authorities shall, pursuant to Article 143(1)(a) of Directive 2013/36/EU, publish the information on texts of laws, regulations, administrative rules and general guidance adopted in their Member State in the field of prudential regulation using the applicable forms set out in parts 1 to 8 of Annex I. Article 2 Options and discretions Competent authorities shall, pursuant to Article 143(1)(b) of Directive 2013/36/EU, publish the information on the manner of exercising the options and discretions available in Union law using the applicable forms set out in Parts 1 to 12 of Annex II. Article 3 General criteria and methodologies for supervisory review and evaluation process Competent authorities shall, pursuant to Article 143(1)(c) of Directive 2013/36/EU, publish information on the general criteria and methodologies they use in the supervisory review and evaluation referred to in Article 97 of that Directive using the form set out in Annex III. Article 4 Aggregate statistical data Competent authorities shall, pursuant to Article 143(1)(d) of Directive 2013/36/EU, publish the information on aggregate statistical data on key aspects of the implementation of the prudential framework using the forms set out in parts 1 to 6 of Annex IV. Article 5 Annual publication date Competent authorities shall publish the information listed in Article 143(1) of Directive 2013/36/EU at a single electronic location for the first time by 31 July 2014. Competent authorities shall update the information referred to in point (d) of Article 143(1) of that Directive by 31 July each year based on the position as at 31 December of the preceding year. Competent authorities shall update the information referred to in points (a) to (c) of Article 143(1) of that Directive regularly, and no later than by 31 July of each year, unless there is no change in the information published. Article 6 Final provisions This Regulation shall enter into force on the the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 176, 27.6.2013, p. 338. (2) Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26 June 2013 on prudential requirements for credit institutions and investment firms and amending Regulation (EU) No 648/2012 (OJ L 176, 27.6.2013, p. 1). (3) Regulation (EU) No 1093/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Banking Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/78/EC (OJ L 331, 15.12.2010, p. 12). ANNEX I RULES AND GUIDANCE List of templates Part 1 Transposition of Directive 2013/36/EU Part 2 Model approval Part 3 Specialised lending exposures Part 4 Credit risk mitigation Part 5 Specific disclosure requirements applied to institutions Part 6 Waivers for the application of prudential requirements Part 7 Qualifying holdings in a credit institution Part 8 Regulatory and financial reporting PART 1 Transposition of Directive 2013/36/EU Transposition of provisions of Directive 2013/36/EU Provisions of Directive 2013/36/EU National text References Available in EN (Y/N) Date of the last update of information in this template (dd/mm/yyyy) I. Subject matter, scope and definitions Articles 1 to 3 II. Competent authorities Articles 4 to 7 III. Requirements for access to the activity of credit institutions Articles 8 to 27 1. General requirements for access to the activity of credit institutions Articles 8 to 21 2. Qualifying holding in a credit institution Articles 22 to 27 IV. Initial capital of investment firms Articles 28 to 32 V. Provisions concerning the freedom of establishment and the freedom to provide services Articles 33 to 46 1. General principles Articles 33 to 34 2. The right of establishment of credit institutions Articles 35 to 38 3. Exercise of the freedom to provide services Article 39 4. Powers of the competent authorities of the host Member State Articles 40 to 46 VI. Relations with third countries Articles 47 to 48 VII. Prudential supervision Articles 49 to 142 1. Principles of prudential supervision Articles 49 to 72 1.1 Competence and duties of home and host Member States Articles 49 to 52 1.2 Exchange of information and professional secrecy Articles 53 to 62 1.3 Duty of persons responsible for the legal control of annual and consolidated accounts Article 63 1.4 Supervisory powers, powers to impose penalties and right of appeal Articles 64 to 72 2. Review processes Articles 73 to 110 2.1 Internal capital adequacy assessment process Article 73 2.2 Arrangements, processes and mechanisms of institutions Articles 74 to 96 2.3 Supervisory review and evaluation process Articles 97 to 101 2.4 Supervisory measures and powers Articles 102 to 107 2.5 Level of application Articles 108 to 110 3. Supervision on a consolidated basis Articles 111 to 127 3.1 Principles for conducting supervision on a consolidated basis Articles 111 to 118 3.2 Financial holding companies, mixed financial holding companies and mixed-activity holding companies Articles 119 to 127 4. Capital buffers Articles 128 to 142 4.1 Buffers Articles 128 to 134 4.2 Setting and calculating countercyclical capital buffers Articles 135 to 140 4.3 Capital conservation measures Articles 141 to 142 VIII. Disclosure by competent authorities Articles 143 to 144 X. Amendments of Directive 2002/87/EC Article 150 XI. Transitional and final provisions Articles 151 to 165 1. Transitional provisions on the supervision of institutions exercising the freedom of establishment and the freedom to provide services Articles 151 to 159 2. Transitional provisions for capital buffers Article 160 3. Final provisions Articles 161 to 165 PART 2 Model approval Date of the last update of information in this template (dd/mm/yyyy) Supervisory approach for the approval of the use of Internal Ratings Based (IRB) Approach to calculate minimum capital requirements for credit risk Minimum documentation to be provided by the institutions applying for the use of IRB approach [free text] Description of the assessment process conducted by the competent authority (use of self assessment, reliance on external auditors and on-site-inspections) and main criteria of the assessment [free text] Form of the decisions taken by the competent authority and communication of the decisions to applicants [free text] Supervisory approach for the approval of the use of Advanced Measurement Approach (AMA) to calculate minimum capital requirements for operational risk Minimum documentation to be provided by the institutions applying for the use of AMA approach [free text] Description of the assessment process conducted by the competent authority (use of self assessment, reliance on external auditors and on-site-inspections) and main criteria of the assessment [free text] Form of the decisions taken by the competent authority and communication of the decisions to applicants [free text] PART 3 Specialised lending exposures Regulation (EU) No 575/2013 Provisions Information to be provided by the competent authority Date of the last update of the information in this template (dd/mm/yyyy) Article 153(5) Has the competent authority published guidance to specify how institutions should take into account the factors referred to in paragraph 5 of Article 153 when assigning risk weights to specialised lending exposures? [Yes/No] If so, please provide the reference to the national guidance [reference to national text] Is the national guidance available in English? [Yes/No] PART 4 Credit risk mitigation Regulation (EU) No 575/2013 Provisions Description Information to be provided by the competent authority Date of the last update of the information in this template (dd/mm/yyyy) Article 201(2) Publication of the list of financial institutions that are eligible providers of unfunded credit protection or guiding criteria for identifying these financial institutions Competent authorities shall publish and maintain the list of financial institutions that are eligible providers of unfunded credit protection under point (f) of Article 201(1) of Regulation (EU) No 575/2013 or the guiding criteria for identifying such eligible providers List of the financial institutions or guiding criteria for their identification [free text - a hyperlink to such list or guiding criteria on the competent authority's website can be provided] Description of the applicable prudential requirements Competent authorities shall publish a description of the applicable prudential requirements together with the list of the eligible financial institutions or the guiding criteria for identifying these financial institutions Description of the prudential requirements applied by the competent authority [free text] Article 227(2)(e) Condition for applying a 0 % volatility adjustment Under the Financial collateral Comprehensive Method institutions may apply a 0 % volatility adjustment provided that the transaction is settled in a settlement system proven for that type of transaction Detailed description on how the competent authority considers the settlement system as a proven system [free text] Article 227(2)(f) Condition for applying a 0 % volatility adjustment Under the Financial collateral Comprehensive Method institutions may apply a 0 % volatility adjustment provided that the documentation covering the agreement or transaction is standard market documentation for repurchase transactions or securities lending or borrowing transactions in the securities concerned Specification of the documentation to be considered as standard market documentation [free text] Article 229(1) Valuation principles for immovable property collateral under the IRB approach The immovable property may be valued by an independent valuer at or at less than the mortgage lending value in the Member States that have laid down rigorous criteria for the assessment of this mortgage lending value in statutory or regulatory provisions Criteria set out in the national legislation for the assessment of the mortgage lending value [free text] PART 5 Specific disclosure requirements applied to institutions Directive 2013/36/EU Regulation (EU) No 575/2013 Provision Information to be provided by the competent authority Date of the last update of information in this template (dd/mm/yyyy) Article 106(1)(a) Competent authorities may require institutions to publish information referred to in Part Eight of Regulation (EU) No 575/2013 more than once per year, and to set deadlines for publication Frequency and deadlines for publication applicable to institutions [free text] Article 106(1)(b) Competent authorities may require institutions to use specific media and locations for publications other than the financial statements Types of specific media to be used by institutions [free text] Article 13(1) and (2) Significant subsidiaries and those which are of material significance for their local market shall disclose information specified in Part Eight of Regulation (EU) No 575/2013 on an individual or sub-consolidated basis. Criteria applied by the competent authority to assess the significance of a subsidiary [free text] PART 6 Waivers for the application of prudential requirements Regulation (EU) No 575/2013 Provisions Description Information to be provided by the competent authority Date of the last update of the information in this template (dd/mm/yyyy) Article 7(1) and (2) (Individual waivers for subsidiaries) Exemption from the application on an individual basis of prudential requirements set out in Parts Two to Five and Eight of Regulation (EU) No 575/2013 The waiver may be granted to any subsidiary provided that there is no current or foreseen material practical or legal impediment to the prompt transfer of own funds or repayment of liabilities by its parent undertaking pursuant to point (a) of Article 7(1). Criteria applied by the competent authority to assess that there is no obstacle to the prompt transfer of own funds or repayment of liabilities [free text] Article 7(3) (Individual waivers for parent institutions) Exemption from the application on an individual basis of prudential requirements set out in Parts Two to Five and Eight of Regulation (EU) No 575/2013 The waiver may be granted to a parent institution provided that there is no current or foreseen material practical or legal impediment to the prompt transfer of own funds or repayment of liabilities to the parent institution pursuant to point (a) of Article 7(3). Criteria applied by the competent authority to assess that there is no obstacle to the prompt transfer of own funds or repayment of liabilities [free text] Article 9(1) (Individual consolidation method) Permission granted to parent institutions to incorporate subsidiaries in the calculation of their prudential requirements set out in Parts Two to Five and Eight of Regulation (EU) No 575/2013 The permission is granted only where the parent institution demonstrates fully to the competent authorities that there is no current or foreseen material practical or legal impediment to the prompt transfer of own funds, or repayment of liabilities when due by the subsidiary incorporated in the calculation of requirements to its parent institution pursuant to Article 9(2). Criteria applied by the competent authority to assess that there is no obstacle to the prompt transfer of own funds or repayment of liabilities [free text] Article 8 (Liquidity waivers for subsidiaries) Exemption from the application on an individual basis of liquidity requirements set out in Part Six of Regulation (EU) No 575/2013 The waiver may be granted to institutions within a sub-group provided that these institutions have entered into contracts that, to the satisfaction of the competent authorities, provide for the free movement of funds between them to enable them to meet their individual and joint obligations as they become due pursuant to point (c) of Article 8(1). Criteria applied by the competent authority to assess whether the contracts provide for free movement of funds between the institutions in a liquidity sub-group [free text] Article 10 (Credit institutions permanently affiliated to a central body) Exemption from the application on an individual basis of prudential requirements set out in Parts Two to Eight of Regulation (EU) No 575/2013 Member States may maintain and make use of existing national legislation regarding the application of the waiver as long as it does not conflict with the Regulation (EU) No 575/2013 or Directive 2013/36/EU Applicable national law / regulation regarding the application of the waiver [reference to national text] For competent authorities granting no waiver or permission the cells shall be put in orange PART 7 Qualifying holdings in a credit institution Directive 2013/36/EU Assessment criteria and information that is necessary for assessing the suitability of the proposed acquirer seeking to acquire a credit institution and the financial soundness of the proposed acquisition Information to be provided by the competent authority Date of the last update of information in this template (dd/mm/yyyy) Article 23(1)(a) Reputation of the proposed acquirer Description on how the competent authority assesses the integrity of the proposed acquirer [free text] Description on how the competent authority assesses the professional competence of the proposed acquirer [free text] Practical details on the cooperation process between competent authorities pursuant to Article 24 of Directive 2013/36/EU [free text] Article 23(1)(b) Reputation, knowledge, skills and experience of any member of the management body or senior management who will direct the business of the credit institution Description on how the competent authority assesses the reputation, knowledge, skills and experience of members of management body and senior managers [free text] Article 23(1)(c) Financial soundness of the proposed acquirer Description on how the competent authority assesses the financial soundness of the proposed acquirer [free text] Practical details on the cooperation process between competent authorities pursuant to Article 24 of Directive 2013/36/EU [free text] Article 23(1)(d) Compliance of the credit institution with the prudential requirements Description on how the competent authority assesses whether or not the credit institution will be able to comply with the prudential requirements [free text] Article 23(1)(e) Suspicion of money laundering or terrorist financing Description on how the competent authority assesses whether or not there are reasonable grounds to suspect money laundering or terrorist financing [free text] Practical details on the cooperation process between competent authorities pursuant to Article 24 of Directive 2013/36/EU [free text] Article 23(4) List specifying the information to be provided to the competent authorities at the time of notification List of information that must be provided by the proposed acquirer at the time of notification in order for the competent authority to carry out the assessment of the proposed acquirer and the proposed acquisition [free text] PART 8 Regulatory and financial reporting Date of the last update of information in this template (dd/mm/yyyy) Implementation of the reporting on financial information in accordance with the Commission Implementing Regulation (EC) No 650/2014 Is the application of the requirement set out in Article 99(2) of Regulation (EU) No 575/2013 extended to institutions which do not apply international accounting standards as applicable under Regulation (EC) No 1606/2002? [Yes/No] If so, what accounting frameworks apply to these institutions? [free text] If so, which is the level of application of the reporting? (solo/consolidated/sub-consolidated basis) [free text] Is the application of requirements set out in Article 99(2) of Regulation (EU) No 575/2013 extended to financial entities other than credit institutions or investment firms? [Yes/No] If so, what types of financial entities (e.g. financial firms) are subject to these reporting requirements? [free text] If so, what is the size of these financial entities in terms of total balance sheet (on a solo basis)? [free text] Are XBRL standards used for submitting the reporting to the competent authority? [Yes/No] Implementation of the reporting on own funds and own funds requirements in accordance with the Commission Implementing Regulation (EC) No 650/2014 Is the application of requirements set out in Article 99(1) of Regulation (EU) No 575/2013 extended to financial entities other than credit institutions or investment firms? [Yes/No] If so, what accounting frameworks apply to these financial entities? [free text] If so, what types of financial entities (e.g. financial firms) are subject to these reporting requirements? [free text] If so, what is the size of these financial entities in terms of total balance sheet (on a solo basis)? [free text] Are XBRL standards used for submitting the reporting to the competent authority? [Yes/No] ANNEX II OPTIONS AND DISCRETIONS List of templates Overview of options and discretions set out in Directive 2013/36/EU and Regulation (EU) No 575/2013 Part 1 Overview of options and discretions set out in Directive 2013/36/EU and Regulation (EU) No 575/2013 Details on specific transitional options and discretions set out in Regulation (EU) No 575/2013 Part 2 Transitional provision for own funds requirements (Article 465) Part 3 Transitional treatment of unrealised losses measured at fair value (Article 467) Part 4 Transitional treatment of unrealised gains measured at fair value (Article 468) Part 5 Transitional provisions on the deductions from Common Equity Tier 1, Additional Tier 1 and Tier 2 items (Article 478) Part 6 Transitional recognition in consolidated Common Equity Tier 1 capital of instruments and items that do not qualify as minority interests (Article 479) Part 7 Transitional recognition of minority interests and qualifying Additional Tier 1 and Tier 2 capital (Article 480) Part 8 Additional transitional filters and deductions (Article 481) Part 9 Limits for grandfathering of items within Common Equity Tier 1, Additional Tier 1 and Tier 2 items (Article 486) Details on specific non-transitional options and discretions set out in Directive 2013/36/EU and Regulation (EU) No 575/2013 Part 10 Variable elements of remuneration (Article 94 of CRD) Part 11 Risk weights and criteria applied to exposures secured by mortgages on immovable property (Article 124 of CRR) Part 12 Minimum Loss Given Default (LGD) values for retail exposures secured by immovable property (Article 164 of CRR) PART 1 Overview of options and discretions set out in Directive 2013/36/EU and Regulation (EU) No 575/2013 Nature of the option or discretion Directive 2013/36/EU Regulation (EU) No 575/2013 Denomination Description of the option or discretion Exercised (Y/N/NA) National text References Available in EN (Y/N) Date of the last update of information in this template (dd/mm/yyyy) Requirements for access to the activity of credit institutions Article 9(2) Exception to the prohibition against persons or undertakings other than credit institutions from taking deposits or other repayable funds from the public The prohibition against persons or undertakings other than credit institutions from carrying out the business of taking deposits or other repayable funds from the public shall not apply to a Member State, a Member States regional or local authorities, a public international bodies of which one or more Member States are members, or to cases expressly covered by national or union law, provided that those activities are subject to regulations and controls intended to protect depositors and investors. Requirements for access to the activity of credit institutions Article 12(3) Initial capital Member States may decide that credit institutions which do not fulfil the requirements to hold separate own funds and which were in existence on 15 December 1979 may continue to carry out their business. They may exempt such credit institutions from complying with the requirements contained in the first subparagraph of Article 13(1) of Directive 2013/36/EU. Requirements for access to the activity of credit institutions Article 12(4) Initial capital Member States may grant authorisation to particular categories of credit institutions the initial capital of which is less that EUR 5 million, provided that the initial capital is not less than EUR 1 million and the Member State concerned notifies the Commission and EBA of their reasons for exercising that option. Requirements for access to the activity of credit institutions Article 21(1) Exemptions for credit institutions permanently affiliated to a central body Competent authorities may exempt with regard to credit institutions permanently affiliated to a central body from the requirements set out in Articles 10, 12 and 13(1) of Directive 2013/36/EU. Initial capital for investment firms Article 29(3) Initial capital of particular types of investment firms Member States may reduce the minimum amount of initial capital from EUR 125 000 to EUR 50 000 where a firm is not authorised to hold client money or securities, to deal for its own account, or to underwrite issues on a firm commitment basis. Initial capital for investment firms Article 32(1) Investment firms initial capital grandfathering clause Member States may continue authorising investment firm and firms covered by Article 30 of Directive 2013/36/EU which were in existence on or before 31 December 1995, the own funds of which are less than the initial capital levels specified for them in Article 28(2), Article 29(1) or (3) or Article 30 of that Directive. Powers of the competent authorities of host Member States Article 40 Reporting requirements to host competent authorities The competent authorities of host Member States may, for information, statistical or supervisory purposes, require that all credit institutions having branches within their territories shall report to them periodically on their activities in those host Member States, in particular to assess whether a branch is significant in accordance with Article 51(1) of Directive 2013/36/EU. Governance Article 94(1)(g)(i) Variable elements of remuneration Member States may set a maximum percentage for the variable component lower than 100 % of the fixed component of the total remuneration for each individual. Cf. Part 10 Governance Article 94(1)(g)(ii) Variable elements of remuneration Member States may allow shareholders or owners or members of institutions to approve a higher maximum level of the ratio between the fixed and the variable components of remuneration provided the overall level of the variable component shall not exceed 200 % of the fixed component of the total remuneration for each individual. Member State may set a lower maximum percentage. Cf. Part 10 Governance Article 94(1)(g)(iii) Variable elements of remuneration Member States may allow institutions to apply the discount rate referred to in the second subparagraph of Article 94(1)(g)(iii) to a maximum of 25 % of total variable remuneration provided it is paid in instruments that are deferred for a period of not less than 5 years. Member States may set a lower maximum percentage. Cf. Part 10 Governance Article 94(1)(l) Variable elements of remuneration Member States or their competent authorities may place restrictions on the types and designs of instruments referred to in Article 94(1)(l) or prohibit certain instruments as appropriate. Supervisory review and evaluation process (SREP) Article 103 Application of SREP to institutions with similar risk profiles Where the competent authorities determine under Article 97 that institutions with similar risk profiles such as similar business models or geographical location of exposures, are or might be exposed to similar risks or pose similar risks to the financial system, they may apply the supervisory review and evaluation process referred to in Article 97 to those institutions in a similar or identical manner. Capital buffers Article 129(2) Exemption from the requirement to maintain a capital conservation buffer for small and medium-sized investment firms By way of derogation from paragraph 1 of Article 129, a Member State may exempt small and medium-sized investment firms from the requirements set out in that paragraph if such an exemption does not threaten the stability of the financial system of that Member State. Capital buffers Article 130(2) Exemption from the requirement to maintain a countercyclical capital buffer for small and medium-sized investment firms By way of derogation from paragraph 1 of Article 130, a Member State may exempt small and medium-sized investment firms from the requirements set out in that paragraph if such an exemption does not threaten the stability of the financial system of that Member State. Capital buffers Article 133(18) Requirement to maintain a systemic risk buffer Member States may apply a systemic risk buffer to all exposures. Capital buffers Article 134(1) Recognition of a systemic risk buffer rate Other Member States may recognise the systemic risk buffer rate set according to Article 133 and may apply that buffer rate to domestically authorised institutions for the exposures located in the Member State setting that buffer rate. Powers of the competent authorities of host Member States Article 152 first paragraph Transitional provisions on reporting requirements to host competent authorities The competent authorities of host Member States may, for statistical purposes, require that all credit institutions having branches within their territories shall report to them periodically on their activities in those host Member States. Powers of the competent authorities of host Member States Article 152 second paragraph Transitional provisions on reporting requirements to host competent authorities Host Member States may require that branches of credit institutions from other Member States provide the same information as they require from national credit institutions for that purpose. Capital buffers Article 160(6) Transitional provisions for capital buffers Member States may impose a shorter transitional period for capital buffers than that specified in paragraphs 1 to 4 of Article 160. Such a shorter transitional period may be recognised by other Member States. Definitions Article 4(2) Treatment of indirect holdings in real estate Member States or their competent authorities may allow shares constituting an equivalent indirect holding of immovable property to be treated as a direct holding of immovable property provided that such indirect holding is specifically regulated in the national law of the Member State and, when pledged as collateral, provides equivalent protection to creditors. Level of application of requirements Article 6(4) Application of requirements on an individual basis Pending the report from the Commission in accordance with Article 508(3), competent authorities may exempt investment firms from compliance with the obligations laid down in Part Six (liquidity) taking into account the nature, scale and complexity of the investment firms activities. Level of application of requirements Article 18(5) Methods for prudential consolidation In the case of participations or capital ties other than those referred to in paragraphs 1 and 4 of Article 18, the competent authorities shall determine whether and how consolidation is to be carried out. In particular, they may permit or require use of the equity method. That method shall not, however, constitute inclusion of the undertakings concerned in supervision on a consolidated basis. Level of application of requirements Article 18(6) Methods for prudential consolidation Competent authorities shall determine whether and how consolidation is to be carried out in the following cases: (a) where, in the opinion of the competent authorities, an institution exercises a significant influence over one or more institutions or financial institutions, but without holding a participation or other capital ties in these institutions; and (b) where two or more institutions or financial institutions are placed under single management other than pursuant to a contract or clauses of their memoranda or articles of association. In particular, the competent authorities may permit, or require use of, the method provided for in Article 12 of Directive 83/349/EEC. Qualifying holdings outside the financial sector Article 89(3) Risk weighting and prohibition of qualifying holdings outside the financial sector Competent authorities shall apply the requirements laid down in point (a) or (b) to qualifying holdings of institutions referred to in paragraphs 1 and 2: (a) for the purpose of calculating the capital requirement in accordance with Part Three of this Regulation, institutions shall apply a risk weight of 1 250 % to the greater of the following: (i) the amount of qualifying holdings referred to in paragraph 1 in excess of 15 % of eligible capital; (ii) the total amount of qualifying holdings referred to in paragraph 2 that exceed 60 % of the eligible capital of the institution; (b) the competent authorities shall prohibit institutions from having qualifying holdings referred to in paragraphs 1 and 2 the amount of which exceeds the percentages of eligible capital laid down in those paragraphs. Competent authorities shall publish their choice of (a) or (b). Own funds requirements for investment firms Article 95(2) Requirements for investment firms with limited authorisation to provide investment services Competent authorities may set the own fund requirements for investment firms with limited authorisation to provide investment services as the own fund requirements that would be binding on those firms according to the national transposition measures in force on 31 December 2013 for Directive 2006/49/EC and Directive 2006/48/EC. Calculation and reporting requirements Article 99(3) Reporting on own funds requirements and financial information Competent authorities may require those credit institutions applying international accounting standards as applicable under Regulation (EC) No 1606/2002 for the reporting of own funds on a consolidated basis pursuant to Article 24(2) of this Regulation to also report financial information as laid down in paragraph 2 of this Article. Credit risk: Standardised approach Article 124(2) Risk weights and criteria applied to exposures secured by mortgages on immovable property Competent authorities may set a higher risk weight or stricter criteria than those set out in Article 125(2) and Article 126(2), where appropriate, on the basis of financial stability considerations. Cf. Part 11 Credit risk: Standardised approach Article 129(1) Exposures in the form of covered bonds The competent authorities may, after consulting EBA, partly waive the application of point (c) of the first subparagraph and allow credit quality step 2 for up to 10 % of the total exposure of the nominal amount of outstanding covered bonds of the issuing institution, provided that significant potential concentration problems in the Member States concerned can be documented due to the application of the credit quality step 1 requirement referred to in that point. Credit risk: IRB Approach Article 164(5) Minimum values of exposure weighted average Loss Given Default (LGD) for exposures secured by property Based on the data collected under Article 101 and taking into account forward-looking immovable property market developments and any other relevant indicators, the competent authorities shall periodically, and at least annually, assess whether the minimum LGD values in paragraph 4 of this Article are appropriate for exposures secured by residential property or commercial immovable property located in their territory. Competent authorities may, where appropriate on the basis of financial stability considerations, set higher minimum values of exposure weighted average LGD for exposures secured by immovable property in their territory. Cf. Part 12 Credit risk: IRB Approach Article 178(1)(b) Default of an obligor Competent authorities may replace the 90 days with 180 days for exposures secured by residential property or SME commercial immovable property in the retail exposure class, as well as exposures to public sector entities. Counterparty credit risk Article 284(4) Exposure value Competent authorities may require an Ã ± higher than 1.4 or permit institutions to use their own estimates in accordance with paragraph 9. Market risk: Position risk Article 327(2) Netting between a convertible and an offsetting position in the underlying instrument Competent authorities may adopt an approach under which the likelihood of a particular convertibles being converted is taken into account or require an own funds requirement to cover any loss which conversion might entail. Large exposures Article 395(1) Large exposure limits for exposures to institutions Competent authorities may set a lower large exposure limit than EUR 150 000 000 for exposures to institutions. Large exposures Articles 400(2)(a) and 493(3)(a) Exemptions or partial exemptions to large exposures limits Competent authorities may fully or partially exempt covered bonds falling within the terms of Article 129(1), (3) and (6). Articles 400(2)(b) and 493(3)(b) Competent authorities may fully or partially exempt asset items constituting claims on regional governments or local authorities of Member States. Articles 400(2)(c) and 493(3)(c) Competent authorities may fully or partially exempt exposures incurred by an institution to its parent undertaking or subsidiaries. Articles 400(2)(d) and 493(3)(d) Competent authorities may fully or partially exempt exposures to regional or central credit institutions with which the credit institution is associated in a network and which are responsible for cash-clearing operations within the network. Articles 400(2)(e) and 493(3)(e) Competent authorities may fully or partially exempt exposures to credit institutions incurred by credit institutions, one of which operates on a non-competitive basis and provides or guarantees loans under legislative programmes or its statutes, to promote specified sectors of the economy under some form of government oversight and restrictions on the use of the loans, provided that the respective exposures arise from such loans that are passed on to the beneficiaries via credit institutions or from the guarantees of these loans. Articles 400(2)(f) and 493(3)(f) Competent authorities may fully or partially exempt exposures to institutions, provided that those exposures do not constitute such institutions own funds, do not last longer than the following business day and are not denominated in a major trading currency. Articles 400(2)(g) and 493(3)(g) Competent authorities may fully or partially exempt exposures to central banks in the form of required minimum reserves held at those central banks which are denominated in their national currencies. Articles 400(2)(h) and 493(3)(h) Competent authorities may fully or partially exempt exposures to central governments in the form of statutory liquidity requirements held in government securities which are denominated and funded in their national currencies provided that, at the discretion of the competent authority, the credit assessment of those central governments assigned by a nominated External Credit Assessment Institution is investment grade. Articles 400(2)(i) and 493(3)(i) Competent authorities may fully or partially exempt 50 % of medium/low risk off-balance sheet documentary credits and of medium/low risk off-balance sheet undrawn credit facilities referred to in Annex I and subject to the competent authorities agreement, 80 % of guarantees other than loan guarantees which have a legal or regulatory basis and are given for their members by mutual guarantee schemes possessing the status of credit institutions. Articles 400(2)(j) and 493(3)(j) Competent authorities may fully or partially exempt legally required guarantees used when a mortgage loan financed by issuing mortgage bonds is paid to the mortgage borrower before the final registration of the mortgage in the land register, provided that the guarantee is not used as reducing the risk in calculating the risk-weighted exposure amounts. Articles 400(2)(k) and 493(3)(k) Competent authorities may fully or partially exempt assets items constituting claims on and other exposures to recognised exchanges. Liquidity Article 412(5) Liquidity coverage requirement Member States may maintain or introduce national provisions in the area of liquidity requirements before binding minimum standards for liquidity coverage requirements are specified and fully introduced in the Union in accordance with Article 460. Liquidity Article 412(5) Liquidity coverage requirement Member states or competent authorities may require domestically authorised institutions, or a subset of those institutions to maintain a higher liquidity coverage requirement up to 100 % until the binding minimum standard is fully introduced at a rate of 100 % in accordance with Article 460. Liquidity Article 413(3) Stable funding requirement Member States may maintain or introduce national provisions in the area of stable funding requirements before binding minimum standards for net stable funding requirements are specified and introduced in the Union in accordance with Article 510. Liquidity Article 415(3) Liquidity reporting requirements Competent authorities may continue to collect information through monitoring tools for the purpose of monitoring compliance with existing national liquidity standards, until the full introduction of binding liquidity requirements. Liquidity Article 420(2) Liquidity outflow rate The competent authorities may apply an outflow rate up to 5 % for trade finance off-balance sheet related products, as referred to in Article 429 and Annex 1. Liquidity Article 422(4) Liquidity outflows on other liabilities Competent authorities may, in the absence of a uniform definition, provide general guidance that institutions shall follow in identifying deposits maintained by the depositor in a context of an established operational relationship. Own funds requirements Article 465(2) Transitional provision for own funds requirements Competent authorities shall determine and publish the levels of the Common Equity Tier 1 and Tier 1 capital ratios in the ranges specified in Article 465(1) that institutions shall meet or exceed. Cf. Part 2 Own funds requirements Article 467(2) Transitional treatment of unrealised losses measured at fair value By way of derogation from paragraph 1 of Article 467, the competent authorities may, in cases where such treatment was applied before 1 January 2014, allow institutions not to include in any element of own funds unrealised gains or losses on exposures to central governments classified in the Available for Sale category of EU-endorsed IAS 39. Own funds requirements Article 467(3) Transitional treatment of unrealised losses measured at fair value Competent authorities shall determine and publish the applicable percentage in the ranges specified in points (a) to (d) of paragraph 2 of Article 467. Cf. Part 3 Own funds requirements Article 468(2) Transitional treatment of unrealised gains measured at fair value Competent authorities may permit institutions to include in the calculation of their Common Equity Tier 1 capital 100 % of their unrealised gains at fair value where under Article 467 institutions are required to include their unrealised losses measured at fair value in the calculation of Common Equity Tier 1 capital. Own funds requirements Article 468(3) Transitional treatment of unrealised gains measured at fair value Competent authorities shall determine and publish the applicable percentage of unrealised gains in the ranges specified in points (a) to (c) of paragraph 2 of Article 468 that is removed from Common Equity Tier 1 capital. Cf. Part 4 Own funds requirements Article 471(1) Exemption from deduction of equity holding in insurance companies from CET1 items By way of derogation from Article 49(1), during the period from 1 January 2014 to 31 December 2022, competent authorities may permit institutions to not deduct equity holdings in insurance undertakings, reinsurance undertakings and insurance holding companies where the conditions set out in paragraph 1 of Article 471 are met. Own funds requirements Article 473(1) Introduction of amendments to IAS 19 By way of derogation from Article 481 during the period from 1 January 2014 until 31 December 2018, competent authorities may permit institutions that prepare their accounts in conformity with the international accounting standards adopted in accordance with the procedure laid down in Article 6(2) of Regulation (EC) No 1606/2002 to add to their Common Equity Tier 1 capital the applicable amount in accordance with paragraph 2 or 3 of Article 473, as applicable, multiplied by the factor applied in accordance with paragraph 4 of Article 473. Own funds requirements Article 478(3) Transitional deductions from Common Equity Tier 1, Additional Tier 1 and Tier 2 items Competent authorities shall determine and publish an applicable percentage in the ranges specified in paragraphs 1 and 2 of Article 478 for each of the following deductions: (a) the individual deductions required pursuant to points (a) to (h) of Article 36(1), excluding deferred tax assets that rely on future profitability and arise from temporary differences; (b) the aggregate amount of deferred tax assets that rely on future profitability and arise from temporary differences and the items referred to in point (i) of Article 36(1) that is required to be deducted pursuant to Article 48; (c) each deduction required pursuant to points (b) to (d) of Article 56; (d) each deduction required pursuant to points (b) to (d) of Article 66. Cf. Part 5 Own funds requirements Article 479(4) Transitional recognition in consolidated Common Equity Tier 1 capital of instruments and items that do not qualify as minority interests Competent authorities shall determine and publish the applicable percentage in the ranges specified in paragraph 3 of Article 479. Cf. Part 6 Own funds requirements Article 480(3) Transitional recognition of minority interests and qualifying Additional Tier 1 and Tier 2 capital Competent authorities shall determine and publish the value of the applicable factor in the ranges specified in paragraph 2 of Article 480. Cf. Part 7 Own funds requirements Article 481(3) Additional transitional filters and deductions For each filter or deduction referred to in paragraphs 1 and 2 of Article 481, competent authorities shall determine and publish the applicable percentages in the ranges specified in paragraphs 3 and 4 of that Article Cf. Part 8 Own funds requirements Article 486(6) Limits for grandfathering of items within Common Equity Tier 1, Additional Tier 1 and Tier 2 items Competent authorities shall determine and publish the applicable percentages in the ranges specified in paragraph 5 of Article 486. Cf. Part 9 Credit risk: IRB Approach Article 495(1) Transitional treatment of equity exposures under the IRB approach By way of derogation from Chapter 3 of Part Three, until 31 December 2017, the competent authorities may exempt from the IRB treatment certain categories of equity exposures held by institutions and EU subsidiaries of institutions in that Member State as at 31 December 2007. Credit risk: Standardised approach Article 496(1) Transitional provision on the calculation of own fund requirements for exposures in the form of covered bonds Until 31 December 2017, competent authorities may waive in full or in part the 10 % limit for senior units issued by French Fonds Communs de CrÃ ©ances or by securitisation entities which are equivalent to French Fonds Communs de CrÃ ©ances laid down in points (d) and (f) of Article 129(1), provided that conditions specified in points (a) and (b) of Article 496(1) are fulfilled. Leverage Article 499(3) Transitional provision for calculating the leverage ratio By way of derogation from Article 429(2) of Regulation (EU) No 575/2013, during the period from 1 January 2014 to 31 December 2017, competent authorities may permit institutions to calculate the end-of-quarter leverage ratio where they consider that institutions may not have data of sufficiently good quality to calculate a leverage ratio that is an arithmetic mean of the monthly leverage ratios over a quarter. Basel I floor Article 500(5) Transitional provisions for Basel I floor The competent authorities may, after consulting EBA, waive the application of point (b) of Article 500(1) of Regulation (EU) No 575/2013 to institutions provided that all the requirements for the IRB Approach set out in Part Three, Title II, Chapter 3, Section 6 of that Regulation or the qualifying criteria for the use of the Advanced Measurement Approach set out in Part Three, Title III, Chapter 4 of that Regulation, as applicable, are met. PART 2 Transitional provision for own funds requirements Regulation (EU) No 575/2013 Transitional provision Year Information to disclose Article 465(2) Level of Common Equity Tier 1 capital ratio that institutions shall meet or exceed (% within specified range) 2014 [Value] 4 % to 4,5 % Level of Tier 1 capital ratio that institutions shall meet or exceed (% within specified range) 2014 [Value] 5,5 % to 6 % PART 3 Transitional treatment of unrealised losses measured at fair value Regulation (EU No 575/2013 Transitional provisions Year Information to disclose Article 467(3) Applicable percentage of unrealised losses pursuant to Article 467(1) that are included in the calculation of Common Equity Tier 1 items (percentage in the ranges specified in paragraph 2 of that Article) 20 % to 100 % 2014 [Value] 40 % to 100 % 2015 [Value] 60 % to 100 % 2016 [Value] 80 % to 100 % 2017 [Value] PART 4 Transitional treatment of unrealised gains measured at fair value Regulation (EU) No 575/2013 Transitional provisions Year Information to disclose Article 468(3) Applicable percentage of unrealised gains pursuant to paragraph 1 of Article 468 that are removed from the Common Equity Tier 1 items (percentage in the ranges specified in paragraph 2 of that Article) 60 % to 100 % 2015 [Value] 40 % to 100 % 2016 [Value] 20 % to 100 % 2017 [Value] PART 5 Transitional provisions on the deductions from Common Equity Tier 1, Additional Tier 1 and Tier 2 items Regulation (EU) No 575/2013 Transitional provisions Year Information to disclose Article 478(3)(a) Deduction from Common Equity Tier 1 items (without deferred tax assets) Does the competent authority use a single percentage for all deductions from Common Equity Tier 1 items pursuant to points (a) to (h) of Article 36(1), excluding deferred tax assets that rely on future profitability and arise from temporary differences? [Yes/No] Applicable percentage if a single percentage applies (percentage in the ranges specified in paragraph 1 of Article 478) 20 % to 100 % 2014 [Value] 40 % to 100 % 2015 [Value] 60 % to 100 % 2016 [Value] 80 % to 100 % 2017 [Value] If no single percentage applies, the national texts and references to the applicable percentages shall be provided in Part 1 Article 478(3)(b) Deduction from Common Equity Tier 1 items for deferred tax assets and items referred to point (i) of Article 36(1) Does the competent authority use a single percentage for the deductions from Common Equity Tier 1 items of the aggregate amount of deferred tax assets that rely on future profitability and arise from temporary differences and the items referred to in point (i) of Article 36(1)? [Yes/No] Applicable percentage if a single percentage applies (percentage in the ranges specified in paragraph 1 of Article 478) 20 % to 100 % 2014 [Value] 40 % to 100 % 2015 [Value] 60 % to 100 % 2016 [Value] 80 % to 100 % 2017 [Value] If no single percentage applies, the national texts and references to the applicable percentages shall be provided in Part 1 Article 478(2) Deduction from Common Equity Tier 1 items for deferred tax assets that existed prior to 1 January 2014 Does the competent authority apply the alternative applicable percentage for deferred tax assets that existed prior to 1 January 2014? [Yes/No] Applicable percentage if the alternative applies (percentage in the ranges specified in paragraph 2 of Article 478) 0 % to 100 % 2014 [Value] 10 % to 100 % 2015 [Value] 20 % to 100 % 2016 [Value] 30 % to 100 % 2017 [Value] 40 % to 100 % 2018 [Value] 50 % to 100 % 2019 [Value] 60 % to 100 % 2020 [Value] 70 % to 100 % 2021 [Value] 80 % to 100 % 2022 [Value] 90 % to 100 % 2023 [Value] Article 478(3)(c) Deductions from Additional Tier 1 items Does the competent authority use a single percentage for all deductions from Additional Tier 1 items pursuant to points (b) to (d) of Article 56? [Yes/No] Applicable percentage if a single percentage applies (percentage in the ranges specified in paragraph 1 of Article 478) 20 % to 100 % 2014 [Value] 40 % to 100 % 2015 [Value] 60 % to 100 % 2016 [Value] 80 % to 100 % 2017 [Value] If no single percentage applies, the national texts and references to the applicable percentages shall be provided in Part 1 Article 478(3)(d) Deductions from Tier 2 items Does the competent authority use a single percentage for all deductions from Tier 2 items pursuant to points (b) to (d) of Article 66? [Yes/No] Applicable percentage if a single percentage applies (percentage in the ranges specified in paragraph 1 of Article 478) 20 % to 100 % 2014 [Value] 40 % to 100 % 2015 [Value] 60 % to 100 % 2016 [Value] 80 % to 100 % 2017 [Value] If no single percentage applies, the national texts and references to the applicable percentages shall be provided in Part 1 PART 6 Transitional recognition in consolidated Common Equity Tier 1 capital of instruments and items that do not qualify as minority interests Regulation (EU) No 575/2013 Transitional provisions Year Information to disclose Article 479(4) Applicable percentage for the recognition in consolidated Common Equity Tier 1 capital of instruments and items that do not qualify as minority interests (percentage in the ranges specified in paragraph 3 of Article 479) 0 % to 80 % 2014 [Value] 0 % to 60 % 2015 [Value] 0 % to 40 % 2016 [Value] 0 % to 20 % 2017 [Value] PART 7 Transitional recognition of minority interests and qualifying Additional Tier 1 and Tier 2 capital Regulation (EU) No 575/2013 Transitional provisions Year Information to disclose Article 480(3) Applicable factor for the recognition in consolidated own funds of minority interests and qualifying Additional Tier 1 and Tier 2 capital (number in the ranges specified in paragraph 2 of Article 480) 0,2 to 1,0 2014 [Value] 0,4 to 1,0 2015 [Value] 0,6 to 1,0 2016 [Value] 0,8 to 1,0 2017 [Value] PART 8 Additional transitional filters and deductions Regulation (EU) No 575/2013 Transitional provisions Year Information to disclose Article 481(1) Adjustments referred to in Article 481(1) [free text] Does the competent authority use a single percentage for all filters or deductions required as set out in Article 481(1)? [Yes/No/NA] Applicable percentage if a single percentage applies (percentage in the ranges specified in paragraph 3 of Article 481) 0 % to 80 % 2014 [Value] 0 % to 60 % 2015 [Value] 0 % to 40 % 2016 [Value] 0 % to 20 % 2017 [Value] If no single percentage applies, the national texts and references to the applicable percentages shall be provided in Part 1 Article 481(2) Adjustments referred to in Article 481(2) [free text] Does the competent authority require or permit institutions to apply the methods referred to in Article 49(1) where the requirements laid down in point (b) of Article 49(1) are not met, rather than the deduction required pursuant to Article 36(1)? [Yes/No] Applicable percentage if the discretion is exercised (percentage in the ranges specified in paragraph 4 of Article 481) 0 % to 50 % 2014 [Value] PART 9 Limits for grandfathering of items within CET 1, AT 1 and Tier 2 items Regulation (EU) No 575/2013 Transitional provisions Year Information to disclose Article 486(6) Applicable percentage for determining the limits for grandfathering of items within Common Equity Tier 1 items pursuant to paragraph 2 of Article 486 (percentage in the ranges specified in paragraph 5 of that Article) 60 % to 80 % 2014 [Value] 40 % to 70 % 2015 [Value] 20 % to 60 % 2016 [Value] 0 % to 50 % 2017 [Value] 0 % to 40 % 2018 [Value] 0 % to 30 % 2019 [Value] 0 % to 20 % 2020 [Value] 0 % to 10 % 2021 [Value] Applicable percentage for determining the limits for grandfathering of items within Additional Tier 1 items pursuant to paragraph 3 of Article 486 (percentage in the ranges specified in paragraph 5 of that Article) 60 % to 80 % 2014 [Value] 40 % to 70 % 2015 [Value] 20 % to 60 % 2016 [Value] 0 % to 50 % 2017 [Value] 0 % to 40 % 2018 [Value] 0 % to 30 % 2019 [Value] 0 % to 20 % 2020 [Value] 0 % to 10 % 2021 [Value] Applicable percentage for determining the limits for grandfathering of items within Tier 2 items pursuant to paragraph 4 of Article 486 (percentage in the ranges specified in paragraph 5 of that Article) 60 % to 80 % 2014 [Value] 40 % to 70 % 2015 [Value] 20 % to 60 % 2016 [Value] 0 % to 50 % 2017 [Value] 0 % to 40 % 2018 [Value] 0 % to 30 % 2019 [Value] 0 % to 20 % 2020 [Value] 0 % to 10 % 2021 [Value] PART 10 Variable elements of remuneration Directive 2013/36/EU Provisions Information to disclose Date of the last update of information in this template (dd/mm/yyyy) Article 94(1)(g)(i) Maximum percentage for the variable component (% of the fixed component of the total remuneration) [Value] Article 94(1)(g)(ii) Maximum level of the variable component which can be approved by shareholders or owners or members of institutions (% of the fixed component of the total remuneration) [Value] Article 94(1)(g)(iii) Are institutions allowed to apply a discount rate for variable remuneration? [Yes/No] Maximum part of the total variable remuneration to which of the discount rate applies (% of the total variable remuneration) [Value] PART 11 Risk weights and criteria applied to exposures secured by mortgages on immovable property Regulation (EU) No 575/2013 Provisions Information to disclose Article 124(2) Exposures secured by mortgages on residential property Risk weight applied (from 35 % to 150 %) [Value] Date of the last change in the risk weight (dd/mm/yyyy) Does the competent authority apply stricter criteria than those set out in Article 125(2)? [Yes/No] Date of the last change in those criteria (dd/mm/yyyy) Exposures secured on commercial immovable property Risk weight applied (from 50 % to 150 %) [Value] Date of the last change in the risk weight (dd/mm/yyyy) Does the competent authority apply stricter criteria than those set out in Article 126(2)? [Yes/No] Date of the last change in those criteria (dd/mm/yyyy) PART 12 Minimum Loss Given Default (LGD) values for retail exposures secured by immovable property Regulation (EU) No 575/2013 Provisions Information to disclose Article 164(5) Minimum value of the exposure weighted average LGD for retail exposures secured by residential property and not benefiting from guarantees from central governments Minimum LGD value applied (% higher than 10 %) [Value] Date of the last change in the value (dd/mm/yyyy) Minimum value of the exposure weighted average LGD for retail exposures secured by commercial immovable property and not benefiting from guarantees from central governments Minimum LGD value applied (% higher than 15 %) [Value] Date of the last change in the value (dd/mm/yyyy) ANNEX III Supervisory review and evaluation process (SREP) Scope of application of SREP Description of the guidance of the competent authority on the scope of application of SREP including:  guidance specifying what entities are covered by/excluded from SREP  a high-level overview of how the competent authority takes into account the principle of proportionality when considering the scope of SREP [free text or reference or hyperlink to such guidance] Individual risk assessment Description of the guidance of the competent authority on individual risk assessment including:  a high-level overview of the risk assessment process  a high-level overview of how the competent authority takes into account the principle of proportionality when assessing individual risks  a high-level overview of the criteria used and scoring methodology applied by the competent authority for assessing individual risks [free text or reference or hyperlink to such guidance] Review and evaluation of ICAAP Description of the guidance of the competent authority on the review and evaluation of the internal capital adequacy assessment process (ICAAP) as part of the SREP for assessing the reliability of the ICAAP calculations for determining the own fund requirements to cover individual capital risks including:  an overview of the process to be followed by institutions for implementing the ICAAP  an overview of the methodology applied by the competent authority to review the ICAAP of institutions  information on whether an independent review of the ICAAP is required from the competent authority [free text or reference or hyperlink to such guidance] Overall SREP assessment and supervisory measures Description of the guidance of the competent authority on the overall SREP assessment and supervisory measures taken by the competent authority on the basis of the overall SREP assessment [free text or reference or hyperlink to such guidance] ANNEX IV STATISTICAL DATA List of templates Part 1 Data on national financial sector Part 2 Data on credit risk Part 3 Data on market risk Part 4 Data on operational risk Part 5 Data on supervisory measures and administrative penalties Part 6 Data on waivers PART 1 Data on national financial sector (year 20XX) Reference to COREP template (1) Data Number and size of credit institutions Number of credit institutions (1) [Value] Total assets (in MEUR) (2) [Value] Total assets as % of GDP [Value] Number and size of foreign credit institutions From EEA countries Number of branches (3) [Value] Total assets of branches (in MEUR) [Value] Number of subsidiaries (4) [Value] Total assets of subsidiaries (in MEUR) [Value] From third countries Number of branches (3) [Value] Total assets of branches (in MEUR) [Value] Number of subsidiaries (4) [Value] Total assets of subsidiaries (in MEUR) [Value] Total capital and capital requirements of credit institutions Total Common Equity Tier 1 capital as % of total capital CA1 (row 020 / row 010) [Value] Total Additional Tier 1 capital as % of total capital CA1 (row 530 / row 010) [Value] Total Tier 2 capital as % of total capital CA1 (row 750 / row 010) [Value] Total capital requirements (in MEUR) CA2 (row 010) (1) 8 % [Value] Total capital ratio CA3 (row 050) [Value] Number and size of investment firms Number of investment firms (1) [Value] Total assets (in MEUR) (2) [Value] Total assets as % of GDP [Value] Total capital and capital requirements of investment firms Total Common Equity Tier 1 capital as % of total capital CA1 (row 020 / row 010) [Value] Total Additional Tier 1 capital as % of total capital CA1 (row 530 / row 010) [Value] Total Tier 2 capital as % of total capital CA1 (row 750 / row 010) [Value] Total capital requirements (in MEUR) CA2 (row 010) (1) 8 % [Value] Total capital ratio CA3 (row 050) [Value] Instructions for the template: (1) The figure includes domestically incorporated institutions, branches of the EEA as well as non-EEA institutions. Any number of places of business set up in the respective country by an institution with headquarters in another country, is counted as one institution. The definition includes branches/subsidiaries of foreign institutions but not foreign branches/subsidiaries of domestic institutions (host country approach). (2) Non-consolidated data required. Calculated on a residential basis (host country approach, with a population that corresponds to the principles, as laid down under (1)). (3) Any number of places of business set up in the same country by a credit institution with headquarters in another country should be counted as a single branch (4) Any subsidiary of a subsidiary undertaking shall be regarded as a subsidiary of the parent undertaking which is at the head of those undertakings PART 2 Data on credit risk (year 20XX) Credit risk data Reference to COREP template (3) data Credit institutions: Own funds requirements for credit risk Credit institutions: own funds requirements for credit risk % of total own funds requirements CA2 (row 040) / (row 010) [Value] Credit institutions: breakdown by approach % based on the total number of credit institutions (2) Standardised Approach (SA) [Value] Foundation Internal Ratings Based Approach (FIRB) [Value] Advanced Internal Ratings Based Approach (AIRB) [Value] % based on total own funds requirements for credit risk SA CA2 (row 050) / (row 040) [Value] FIRB CR IRB, Foundation IRB (row 010, col 260) / CA2 (row 040) [Value] AIRB CR IRB, Advanced IRB (row 010, col 260) / CA2 (row 040) [Value] Credit institutions: breakdown by IRB exposure class % based on total IRB risk weighted exposure amount IRB Approach when neither own estimates of Loss Given Default nor conversion factors are used [Value] Central governments and central banks CA2 (row 260 / row 010) [Value] Institutions CA2 (row 270 / row 010) [Value] Corporates - SME CA2 (row 280 / row 010) [Value] Corporates - Specialised Lending CA2 (row 290 / row 010) [Value] Corporates - Other CA2 (row 300 / row 010) [Value] IRB approach when own estimates of Loss Given Default and/or conversion factors are used [Value] Central governments and central banks CA2 (row 320 / row 010) [Value] Institutions CA2 (row 330 / row 010) [Value] Corporates - SME CA2 (row 340 / row 010) [Value] Corporates - Specialised Lending CA2 (row 350 / row 010) [Value] Corporates - Other CA2 (row 360 / row 010) [Value] Retail - Secured by real estate SME CA2 (row 370 / row 010) [Value] Retail - Secured by real estate non-SME CA2 (row 380 / row 010) [Value] Retail - Qualifying revolving CA2 (row 390 / row 010) [Value] Retail - Other SME CA2 (row 400 / row 010) [Value] Retail - Other non-SME CA2 (row 410 / row 010) [Value] Equity IRB CA2 (row 420 / row 010) [Value] Securitisation positions IRB CA2 (row 430 / row 010) [Value] Other non credit-obligation assets CA2 (row 450 / row 010) [Value] Credit institutions: breakdown by SA exposure class (2) % based on total SA risk weighted exposure amount Central governments or central banks CA2 (row 070 / row 010) [Value] Regional governments or local authorities CA2 (row 080 / row 010) [Value] Public sector entities CA2 (row 090 / row 010) [Value] Multilateral Development Banks CA2 (row 100 / row 010) [Value] International Organisations CA2 (row 110 / row 010) [Value] Institutions CA2 (row 120 / row 010) [Value] Corporates CA2 (row 130 / row 010) [Value] Retail CA2 (row 140 / row 010) [Value] Secured by mortgages on immovable property CA2 (row 150 / row 010) [Value] Exposures in default CA2 (row 160 / row 010) [Value] Items associated with particular high risk CA2 (row 170 / row 010) [Value] Covered bonds CA2 (row 180 / row 010) [Value] Claims on institutions and corporates with a short-term credit assessment CA2 (row 190 / row 010) [Value] Collective investment undertakings CA2 (row 200 / row 010) [Value] Equity CA2 (row 210 / row 010) [Value] Other items CA2 (row 211 / row 010) [Value] Securitisation positions SA CA2 (row 220 / row 010) [Value] Credit institutions: breakdown by credit risk mitigation (CRM) approach % based on the total number of credit institutions (2) Financial collateral simple method [Value] Financial collateral comprehensive method [Value] Investment firms: Own funds requirements for credit risk Investment firms: own funds requirements for credit risk % of total own funds requirements CA2 (row 040) / (row 010) [Value] Investment firms: breakdown by approach % based on the total number of investment firms (2) SA [Value] IRB [Value] % based on total own funds requirements for credit risk SA (CA2 (row 050) / (row 040) [Value] IRB (CA2 (row 240) / row 040) [Value] Additional information on securitisation Reference to COREP template (3) data Credit institutions: originator Total amount of securitisation exposures originated on balance sheet and off-balance sheet CR SEC SA (row 030, col 010) + CR SEC IRB (row 030, col 010) [Value] [Value] Total amount of securitisation positions retained (securitisation positions - original exposure pre conversion factors) on balance sheet and off-balance sheet CR SEC SA (row 030, col 050) + CR SEC IRB (row 030, col 050) [Value] [Value] Exposures and losses from lending collateralised by immovable property Reference to COREP template (3) data Use of residential property as collateral Sum of exposures secured by residential property CR IP Losses (row 010, col 050) [Value] Sum of losses stemming from lending up to the reference percentages CR IP Losses (row 010, col 010) [Value] Of which: immovable property valued with mortgage lending value CR IP Losses (row 010, col 020) [Value] Sum of overall losses CR IP Losses (row 010, col 030) [Value] Of which: immovable property valued with mortgage lending value CR IP Losses (row 010, col 040) [Value] Use of commercial immovable property as collateral Sum of exposures secured by immovable commercial property CR IP Losses (row 020, col 050) [Value] Sum of losses stemming from lending up to the reference percentages CR IP Losses (row 020, col 010) [Value] Of which: immovable property valued with mortgage lending value CR IP Losses (row 020, col 020) [Value] Sum of overall losses CR IP Losses (row 020, col 030) [Value] Of which: immovable property valued with mortgage lending value CR IP Losses (row 020, col 040) [Value] PART 3 Data on market risk (year 20XX) Market risk data Reference to COREP template (5) data Credit institutions: Own funds requirements for market risk Credit institutions: own funds requirements for market risk % of total own funds requirements CA2 (row 520) / (row 010) [Value] Credit institutions: breakdown by approach % based on the total number of credit institutions (4) Standardised approach [Value] Internal models [Value] % based on total own funds requirements for market risk Standardised approach CA2 (row 530) / (row 520) [Value] Internal models CA2 (row 580) / (row 520) [Value] Investment firms: Own funds requirements for market risk Investment firms: own funds requirements for market risk % of total own funds requirements CA2 (row 520) / (row 010) [Value] Investment firms: breakdown by approach % based on the total number of investment firms (4) Standardised approach [Value] Internal models [Value] % based on total own funds requirements for market risk Standardised approach CA2 (row 530) / (row 520) [Value] Internal models CA2 (row 580) / (row 520) [Value] PART 4 Data on operational risk (year 20XX) Operational risk data Reference to COREP template (7) data Credit institutions: Own funds requirements for operational risk Credit institutions: own funds requirements for operational risk % of total own funds requirements CA2 (row 590) / (row 010) [Value] Credit institutions: breakdown by approach % based on the total number of credit institutions (6) Basic Indicator Approach (BIA) [Value] Standardised Approach (TSA) / Alternative Standardised Approach (ASA) [Value] Advanced Measurement Approach (AMA) [Value] % based on total own funds requirements for operational risk BIA CA2 (row 600) / (row 590) [Value] TSA/ASA CA2 (row 610) / (row 590) [Value] AMA CA2 (row 620) / (row 590) [Value] Credit institutions: Losses due to operational risk Credit institutions: total gross loss Total gross loss as % of total gross income OPR Details (row 920, col 080) / OPR ((sum (row 010 to row 130), col 030) [Value] Investment firms: Own funds requirements for operational risk Investment firms: own funds requirements for operational risk % of total own funds requirements CA2 (row 590) / (row 010) [Value] Investment firms: breakdown by approach % based on the total number of investment firms (6) BIA [Value] TSA/ASA [Value] AMA [Value] % based on total own funds requirements for operational risk BIA CA2 (row 600) / (row 590) [Value] TSA/ASA CA2 (row 610) / (row 590) [Value] AMA CA2 (row 620) / (row 590) [Value] Investment firms: Losses due to operational risk Investment firms: total gross loss Total gross loss as % of total gross income OPR Details (row 920, col 080) / OPR ((sum (row 010 to row 130), col 030) [Value] PART 5 Data on supervisory measures and administrative penalties (year 20XX) Supervisory actions and measures (8) data Credit institutions Supervisory actions Number of on-site inspections [Value] Number of overall assessments performed [Value] Supervisory measures taken in accordance with Article 102(1)(a) Total number of supervisory measures taken in accordance with Article 104(1) of Directive 2013/36/EU: [Value] to hold own funds in excess of the minimum capital requirements [Article 104(1)(a)] [Value] to reinforce governance arrangements and internal capital management [Article 104(1)(b)] [Value] to present a plan to restore compliance with supervisory requirements [Article 104(1)(c)] [Value] to apply a specific provisioning policy or treatment of assets [Article 104(1)(d)] [Value] to restrict/limit business or activities [Article 104(1)(e)] [Value] to reduce the risk inherent in the activities, products and systems [Article 104(1)(f)] [Value] to limit variable remuneration [Article 104(1)(g)] [Value] to strengthen own funds by using net profits [Article 104(1)(h)] [Value] to restrict/prohibit distributions or interest payments [Article 104(1)(i)] [Value] to impose additional or more frequent reporting requirements [Article 104(1)(j)] [Value] to impose specific liquidity requirements [Article 104(1)(k)] [Value] to impose additional disclosure requirements [Article 104(1)(l)] [Value] Number and nature of other supervisory measures taken (not listed in Article 104(1) of Directive 2013/36/EU) [Value] Supervisory measures taken in accordance with Article 102(1)(b) and other provisions of Directive 2013/36/EU or Regulation (EU) No 575/2013 Total number of supervisory measures taken in accordance with Article 104(1) of Directive 2013/36/EU: [Value] to hold own funds in excess of the minimum capital requirements [Article 104(1)(a)] [Value] to reinforce governance arrangements and internal capital management [Article 104(1)(b)] [Value] to present a plan to restore compliance with supervisory requirements [Article 104(1)(c)] [Value] to apply a specific provisioning policy or treatment of assets [Article 104(1)(d)] [Value] to restrict/limit business or activities [Article 104(1)(e)] [Value] to reduce the risk inherent in the activities, products and systems [Article 104(1)(f)] [Value] to limit variable remuneration [Article 104(1)(g)] [Value] to strengthen own funds by using net profits [Article 104(1)(h)] [Value] to restrict/prohibit distributions or interest payments [Article 104(1)(i)] [Value] to impose additional or more frequent reporting requirements [Article 104(1)(j)] [Value] to impose specific liquidity requirements [Article 104(1)(k)] [Value] to impose additional disclosure requirements [Article 104(1)(l)] [Value] Number and nature of other supervisory measures taken (not listed in Article 104(1) of Directive 2013/36/EU) [Value] Supervisory actions and measures (9) data Investment firms Supervisory actions Number of on-site inspections [Value] Number of overall assessments performed [Value] Supervisory measures taken in accordance with Article 102(1)(a) Total number of supervisory measures taken in accordance with Article 104(1) of Directive 2013/36/EU: [Value] to hold own funds in excess of the minimum capital requirements [Article 104(1)(a)] [Value] to reinforce governance arrangements and internal capital management [Article 104(1)(b)] [Value] to present a plan to restore compliance with supervisory requirements [Article 104(1)(c)] [Value] to apply a specific provisioning policy or treatment of assets [Article 104(1)(d)] [Value] to restrict/limit business or activities [Article 104(1)(e)] [Value] to reduce the risk inherent in the activities, products and systems [Article 104(1)(f)] [Value] to limit variable remuneration [Article 104(1)(g)] [Value] to strengthen own funds by using net profits [Article 104(1)(h)] [Value] to restrict/prohibit distributions or interest payments [Article 104(1)(i)] [Value] to impose additional or more frequent reporting requirements [Article 104(1)(j)] [Value] to impose specific liquidity requirements [Article 104(1)(k)] [Value] to impose additional disclosure requirements [Article 104(1)(l)] [Value] Number and nature of other supervisory measures taken (not listed in Article 104(1) of Directive 2013/36/EU) [Value] Supervisory measures taken in accordance with Article 102(1)(b) and other provisions of Directive 2013/36/EU or Regulation (EU) No 575/2013 Total number of supervisory measures taken in accordance with Article 104(1) of Directive 2013/36/EU: [Value] to hold own funds in excess of the minimum capital requirements [Article 104(1)(a)] [Value] to reinforce governance arrangements and internal capital management [Article 104(1)(b)] [Value] to present a plan to restore compliance with supervisory requirements [Article 104(1)(c)] [Value] to apply a specific provisioning policy or treatment of assets [Article 104(1)(d)] [Value] to restrict/limit business or activities [Article 104(1)(e)] [Value] to reduce the risk inherent in the activities, products and systems [Article 104(1)(f)] [Value] to limit variable remuneration [Article 104(1)(g)] [Value] to strengthen own funds by using net profits [Article 104(1)(h)] [Value] to restrict/prohibit distributions or interest payments [Article 104(1)(i)] [Value] to impose additional or more frequent reporting requirements [Article 104(1)(j)] [Value] to impose specific liquidity requirements [Article 104(1)(k)] [Value] to impose additional disclosure requirements [Article 104(1)(l)] [Value] Number and nature of other supervisory measures taken (not listed in Article 104(1) of Directive 2013/36/EU) [Value] Administrative penalties data Credit institutions Administrative penalties (for breaches of authorisation/ acquisitions of qualifying holding requirements) Total number of administrative penalties from Article 66(2) of Directive 2013/36/EU applied: [Value] public statements identifying the natural/legal person responsible and the nature of the breach [Article 66(2)(a)] [Value] orders requiring the natural/legal person responsible to cease the conduct and to desist from a repetition of that conduct [Article 66(2)(b)] [Value] administrative pecuniary penalties imposed on legal/natural person [points (c) to (e) of Article 66(2)] [Value] suspensions of the voting rights of shareholders [Article 66 (2)(f)] [Value] Number and nature of other administrative penalties applied (not specified in Article 66(2) of Directive 2013/36/EU) [free text] Administrative penalties (for other breaches of requirements imposed by Directive 2013/36/EU or Regulation (EU) No 575/2013) Total number of administrative penalties from Article 67(2) of Directive 2013/36/EU applied: [Value] public statements identifying the natural/legal person responsible and the nature of the breach [Article 67(2)(a)] [Value] orders requiring the natural/legal person responsible to cease the conduct and to desist from a repetition of that conduct [Article 67(2)(b)] [Value] withdrawals of authorisation of credit institution [Article 67(2)(c)] [Value] temporary bans against natural person from exercising functions in credit institutions [Article 67(2)(d)] [Value] administrative pecuniary penalties imposed on legal/natural person [points (e) to (g) of Article 67(2)] [Value] Number and nature of other administrative penalties applied (not specified in Article 67(2) of Directive 2013/36/EU) [free text] Investment firms Administrative penalties (for breaches of authorisation/ acquisitions of qualifying holding requirements) Total number of administrative penalties from Article 66(2) of Directive 2013/36/EU applied: [Value] public statements identifying the natural/legal person responsible and the nature of the breach [Article 66(2)(a)] [Value] orders requiring the natural/legal person responsible to cease the conduct and to desist from a repetition of that conduct [Article 66(2)(b)] [Value] administrative pecuniary penalties imposed on a legal person [points (c) to (e) of Article 66(2)] [Value] suspensions of the voting rights of shareholders [Article 66(2)(f)] [Value] Number and nature of other administrative penalties applied (not specified in Article 66(2) of Directive 2013/36/EU) [Value] Administrative penalties (for other breaches of requirements imposed by Directive 2013/36/EU or Regulation (EU) No 575/2013) Total number of administrative penalties from Article 66(2) of Directive 2013/36/EU applied: [Value] public statements identifying the natural/legal person responsible and the nature of the breach [Article 67(2)(a)] [Value] orders requiring the natural/legal person responsible to cease the conduct and to desist from a repetition of that conduct [Article 67(2)(b)] [Value] withdrawals of authorisation of investment firms [Article 67(2)(c)] [Value] temporary bans against natural person from exercising functions in investment firms [Article 67(2)(d)] [Value] administrative pecuniary penalties imposed on legal/natural person [points (e) to (g) of Article 67(2)] [Value] Number and nature of other administrative penalties applied (not specified in Article 67(2) of Directive 2013/36/EU) [free text] (*) Due to differences in national regulations as well as in supervisory practices and approaches across the Member States the figures provided in this table might not allow for a meaningful comparison between countries and any conclusions without carefully considering these differences can be misleading Index : N/A: not available C: confidential PART 6 Data on waivers (year 20XX) Exemption from the application on an individual basis of prudential requirements set out in Parts Two to Five, Seven and Eight of Regulation (EU) No 575/2013 Legal reference in Regulation (EU) No 575/2013 Article 7(1) and (2) (waivers for subsidiaries) Article 7(3) (waivers for parent institutions) Total number of waivers granted [Value] [Value] Number of waivers granted to parent institutions with have or hold participations in subsidiaries established in third countries N/A [Value] Total amount of consolidated own funds held in the subsidiaries established in third countries (in MEUR) N/A [Value] Percentage of the total consolidated own funds held in subsidiaries established in third countries (%) N/A [Value] Percentage of the consolidated own funds requirements allocated to subsidiaries established in third countries (%) N/A [Value] Permission granted to parent institutions to incorporate subsidiaries in the calculation of their prudential requirements set out in Parts Two to Five and Eight of Regulation (EU) No 575/2013 Legal reference in Regulation (EU) No 575/2013 Article 9(1) (Individual consolidation method) Total number of permissions granted [Value] Number of permissions granted to parent institutions to incorporarte subsidiaries established in third countries in the calculation of their requirement [Value] Total amount of consolidated own funds held in the subsidiaries established in third countries (in MEUR) [Value] Percentage of the total consolidated own funds held in subsidiaries established in third countries (%) [Value] Percentage of the consolidated own funds requirements allocated to subsidiaries established in third countries (%) [Value] Exemption from the application on an individual basis of liquidity requirements set out in Part Six of Regulation (EU) No 575/2013 Legal reference in Regulation (EU) No 575/2013 Article 8 (Liquidity waivers for subsidiaries) Total number of waivers granted [Value] Number of waivers granted pursuant to Article 8(2) where all institutions within a single liquidity sub-group are authorised in the same Member State [Value] Number of waivers granted pursuant to Article 8(1) where all institutions within a single liquidity sub-group are authorised in several Member States [Value] Number of waivers granted pursuant to Article 8(3) to institutions which are members of the same Institutional Protection Scheme [Value] Exemption from the application on an individual basis of prudential requirements set out in Parts Two to Eight of Regulation (EU) No 575/2013 Legal reference in Regulation (EU) No 575/2013 Article 10 (Credit institutions permanently affiliated to a central body) Total number of waivers granted [Value] Number of waivers granted to credit institutions permanently affiliated to a central body [Value] Number of waivers granted to central bodies [Value] For competent authorities granting no waiver or permission the cells shall be put in orange (1) Reference data from COREP templates pursuant to the Commission implementing Regulation (EU) No 650/2014 Index : N/A: not available C: confidential (2) where an institution uses more than one approach, the institution shall be counted in each of these approaches (3) Reference data from COREP templates pursuant to the Commission implementing Regulation (EU) No 650/2014 Index : N/A: not available C: confidential (4) where an institution uses more than one approach, the institution shall be counted in each of these approaches (5) Reference data from COREP templates pursuant to the Commission implementing Regulation (EU) No 650/2014 Index : N/A: not available C: confidential (6) where an institution uses more than one approach, the institution shall be counted in each of these approaches (7) Reference data from COREP templates pursuant to the Commission implementing Regulation (EU) No 650/2014 Index : N/A: not available C: confidential (8) Due to differences in national regulations as well as in supervisory practices and approaches across the Member States the figures provided in this table might not allow for a meaningful comparison between countries and any conclusions without carefully considering these differences can be misleading Index : N/A: not available C: confidential (9) Due to differences in national regulations as well as in supervisory practices and approaches across the Member States the figures provided in this table might not allow for a meaningful comparison between countries and any conclusions without carefully considering these differences can be misleading Index : N/A: not available C: confidential